MEMORANDUM **
Kulwinder Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal of an immigration judge’s (“IJ”) denial of her application for asylum and withholding of deportation. Because the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 applies, we have jurisdiction under 8 U.S.C. § 1105a. See Garcia v. INS, 222 F.3d 1208, 1209 n. 2 (9th Cir. 2000) (per curiam). We deny the petition for review.
We review an adverse credibility finding for substantial evidence and will uphold it unless the evidence compels a contrary result. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). Here, the BIA and the IJ noted many inconsistencies between Kauris testimony and her asylum application and between her testimony and *46the statements Kaur made at her asylum interview. Taken together, these inconsistencies were sufficiently material to permit an adverse credibility finding. See id. at 1152.
Kaur contends that the BIA violated due process by not considering the additional documents she submitted on appeal. See Ramirez-Alejandre v. Ashcroft, 320 F.3d 858, 872-73 (9th Cir.2003) (en banc). Because the documents submitted were not pertinent to the inconsistencies on which the adverse credibility finding was based, we are not persuaded that the BIA’s refusal to consider them rendered her appeal “so fundamentally unfair that [Kaur] was prevented from reasonably presenting [her] case.” Id. at 872 (internal quotes omitted).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Kaur’s voluntary departure period will begin to run upon issuance of the court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.